      Case 2:14-cv-02889-KJM-AC Document 99 Filed 01/04/19 Page 1 of 2


 1 ELGUINDY, MEYER & KOEGEL, APC
   JOSEPH M. ELGUINDY, State Bar Number 173666
 2    jelguindy@emklawyers.com
   RYAN N. MEYER, State Bar Number 258400
 3
      rmeyer@emklawyers.com
 4 2990 Lava Ridge Court, Suite 205
   Roseville, CA 95661
 5 Telephone: (916) 778-3310
   Facsimile: (916) 330-4433
 6

 7 Attorneys for Plaintiff MEC INCORPORATED fka
   MYECHECK, INC.
 8

 9                            UNITED STATES DISTRICT COURT
10                           EASTERN DISTRICT OF CALIFORNIA
11

12 MYECHECK, INC.,                              Case No.: 2:14-CV-02889-KJM-AC
13              Plaintiff,
                                                VOLUNTARY DISMISSAL OF ENTIRE
14 vs.                                          ACTION
15 SWEETSUN INTERTRADE, INC.; TITAN
   INTERNATIONAL SECURITIES, INC.; and          JUDGE:    Kimberly J. Mueller
16 DOES 1 - 20, inclusive,                      FILED:    December 11, 2014
                                                TRIAL:    Not Set
17              Defendants.
18
19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

                                            1
                 REQUEST FOR DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE
      Case 2:14-cv-02889-KJM-AC Document 99 Filed 01/04/19 Page 2 of 2


 1 TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF

 2 RECORD:

 3          Plaintiff MYECHECK, INC. pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i),

 4 voluntarily dismisses, without prejudice, the entire action.

 5          Such dismissal shall be with without prejudice, with each side to bear its own fees and

 6 costs

 7
     Dated: January 4, 2019                  Respectfully submitted,
 8
                                             ELGUINDY, MEYER & KOEGEL, APC
 9

10

11                                           By:
                                                  Joseph M. ElGuindy, Esq.
12                                                Ryan N. Meyer, Esq.
                                             Attorneys for Plaintiff MEC INCORPORATED fka
13
                                             MYECHECK, INC.
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     2
                    REQUEST FOR DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE
